               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DEBORAH J. MCDANIEL and             )
KENNETH R. MCDANIEL,                )
                                    )
               Plaintiffs,          )
                                    )
    v.                              )       1:19CV359
                                    )
JOHN CRANE, INC., et al.,           )
                                    )
               Defendants.          )


                   MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Presently before this court is a Motion for Summary

Judgment filed by Defendant Covil Corporation (“Defendant” or

“Covil”), (Doc. 125), to which Plaintiffs have responded, (Doc.

146), and Defendant has replied, (Doc. 157).

    Defendant has also filed a Motion in Limine to Exclude

Expert Opinion Testimony of Charles Ay, (Doc. 135), to which

Plaintiffs have responded, (Doc. 150), and Defendant has

replied, (Doc. 158).

     These motions are ripe for adjudication. For the reasons

stated herein, this court will grant Defendant’s motion for

summary judgment and the motion in limine to exclude the

testimony of Charles Ay. Because summary judgment is granted as




   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 1 of 51
to the claims against Covil Corporation, this court will deny as

moot the motions in limine filed by Plaintiffs, (Docs. 187, 188,

and 203), and the remaining motions in limine filed by Defendant

Covil, (Docs. 137, 192, 195, 199, and 201).

I.    FACTUAL AND PROCEDURAL BACKGROUND

      A.   Parties

      Plaintiff Kenneth McDaniel (“Mr. McDaniel”) was employed by

Duke Power as an operator at its Belews Creek power plant in

North Carolina from 1974 until 2005. (Doc. 146-1 ¶ 5.) Plaintiff

Deborah McDaniel (“Mrs. McDaniel”) is married to Mr. McDaniel.

(Doc. 127-20 at 3.)1 In July 2017, Mrs. McDaniel was diagnosed

with lung cancer, which Plaintiffs argue was the result of

exposure to asbestos through her husband’s contaminated work

clothing. (Pls.’ Resp. in Opp’n to Mot. for Summ. J. (“Pls.’

Resp.”) (Doc. 146) at 1.)

      Defendant is a South Carolina corporation whose principal

place of business is in South Carolina. (Complaint (“Compl”)

(Doc. 1) ¶ 24; Doc. 48 ¶ 11.)




      1All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.


                                   - 2 -



     Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 2 of 51
    B.   Procedural History

    Plaintiffs filed the present action in this court on

April 1, 2019 against Defendant and several other parties.

(Compl. (Doc. 1).) On May 10, 2019, Defendant answered

Plaintiffs’ Complaint. (Doc. 48.)

    On May 8, 2020, Defendant filed the instant Motion for

Summary Judgment, (Doc. 125), and accompanying brief, (Doc.

126). On May 11, 2020, Defendant filed a corrected brief.

(Def.’s Br. in Supp. of Mot. for Summ. J. (“Def.’s Br.”) (Doc.

127).) Plaintiffs responded on June 8, 2020, (Pls.’ Resp. (Doc.

146)), and Defendant replied on June 22, 2020, (Def.’s Reply Br.

in Supp. of Mot. for Summ. J. (“Def.’s Reply Br.”) (Doc. 157)).

    On May 22, 2020, Defendant filed a Motion in Limine to

Exclude Expert Opinion Testimony of Charles Ay, (Doc. 135), and

accompanying brief, (Def.’s Br. in Supp. of Mot. in Lim. to

Exclude Expert Opinion Testimony of Charles Ay (“Def.’s Mot. in

Lim. Br.”) (Doc. 136)). Plaintiffs responded on June 12, 2020,

(Pls.’ Consolidated Resp. to Defs.’ Mots. in Lim. to Exclude

Expert Testimony of Charles Ay (“Pls.’ Resp. to Mot. in Lim.”)

(Doc. 150), and Defendant replied on June 26, 2020, (Doc. 158).

    C.   Factual Background

    A majority of the facts are described here, but additional

relevant facts will be addressed as necessary throughout the

                                 - 3 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 3 of 51
opinion. The majority of facts are not disputed, and any

material factual disputes will be specifically addressed in the

relevant analysis. The facts described in this summary are taken

in a light most favorable to Plaintiffs. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

    Mr. McDaniel worked at Duke Power’s Belews Creek plant from

June 1974 until November 2005 as a Utility Operator, Control

Operator, and Boiler and Powerhouse Operator, (Doc. 146-1 ¶ 5),

performing assorted labor tasks throughout the plant, (id.) As a

utility operator, Mr. McDaniel was responsible for opening and

closing valves, changing oil in pieces of equipment, and

removing insulation to obtain access for repair work on

equipment. (Pls.’ Resp., Ex. 2, Deposition of Kenneth Roland

McDaniel (“Ken McDaniel Dep.”) (Doc. 146-2) at 6.) About four to

six years after he began working at Belews Creek in 1974,

Mr. McDaniel began working primarily in the control room, “out

of the direct impact of the plant.” (Id.)

    During Mr. McDaniel’s employment with Duke Power, the

company hired contractors to assist with work at the plant. (Id.

at 7.) Daniel International Corporation, Westinghouse, and

Defendant were contractors hired by Duke Power, and they, as

well as Duke Power employees, (id. at 10), would conduct work

during outages, which were periods of time when the boiler would

                                 - 4 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 4 of 51
be shut down so that workers could access the turbine, (id. at

7). Mr. McDaniel recalled that there were approximately two

scheduled outages per year, as well as unexpected outages, which

might last up to a few months. (Id.)

    Mr. McDaniel recalled that Duke Power’s employees typically

removed the insulation, while Covil employees typically

installed new insulation after repairs were completed. (See id.

at 16-17.) Mr. McDaniel also testified that occasionally “there

were times when Covil had to remove” the insulation, but that he

did not think insulation removal was in their job description.

(Id. at 16.) In those instances where Covil employees conducted

insulation work, Mr. McDaniel testified that he was at times “as

close as right directly under them and around 20 feet” away.

(Id. at 7-8.)

    Mr. McDaniel testified that his supervisors at Duke Power

instructed him to assist with insulation removal, by removing

insulation that encased the turbine or the insulating blankets

that were on the throttle valves. (Id. at 19-20.) One of

Mr. McDaniel’s co-workers and another operator at Belews Creek,

Terry Tilley, also stated that, between the 1970s and 1990s,

operators removed insulation to help with repairs in the normal

course of their work. (Pls.’ Resp., Ex. 3, Deposition of Terry

Russell Tilley (“Tilley Dep.”) (Doc. 146-3) at 5.) Mr. McDaniel

                                 - 5 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 5 of 51
described the blankets insulation as being encased in a flexible

metal fiber that “could be moved easily and could be easily put

together,” like a “mesh.” (Ken McDaniel Dep. (146-2) at 27.)

This material would be removed, set aside, and reinstalled once

repairs were completed. (See id. at 19-20, 27.) Mr. McDaniel

testified that other Duke Power employees were responsible for

taking off the solid block insulation from the drive turbines

and boiler feed pump, but he was not involved in that work, as

he only removed blanket insulation. (Id. at 28.)

    Mr. McDaniel said that he did not know whether any of the

insulation at the plant to which he was exposed had asbestos in

it. (Id. at 16.) He did not know until the mid-1990s that there

may be asbestos in the plant, when Duke Power began requiring

employees to wear white Tyvek suits. (See id. at 10-11, 17.)

Mr. Tilley testified that, when he began working at the plant in

1977, he did not “originally” have any personal knowledge as to

whether any of the insulation that was installed during the

construction of the plant might contain asbestos, (Tilley Dep.

(Doc. 146-3) at 8, 11), and that “it was several years later”

during the second half of his career, during the late 1980s and

early 1990s when he “first started hearing about it,” (id. at

8). He was not personally involved with specifying the types of

insulation products that were used in the repairs. (Id. at 13.)

                                 - 6 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 6 of 51
Mr. Tilley stated that it is not possible to determine whether

any insulating material contains asbestos by sight only. (Id. at

15-16.)

       Insulation work created dust in the air, which would land

on Mr. McDaniel’s clothing, (Ken McDaniel Dep. (146-2) at 8),

causing him to “look[] like a snowman.” (Id.) Mr. McDaniel did

not change his clothes or shower prior to coming home. (Id.;

Pls.’ Resp., Ex. 4, Deposition of Deborah J. McDaniel (“Deborah

McDaniel Dep.”) (Doc. 146-4) at 26.)

       Mr. and Mrs. McDaniel did not live together under they were

married in 1978. (Deborah McDaniel Dep. (Doc. 146-4) at 26.)

After they were married, Mrs. McDaniel laundered Mr. McDaniel’s

clothing, (id. at 25-26), including his work clothes with dust

on them, (id. at 8). Mrs. McDaniel would shake out his work

clothes and sweep the dust off the floor, which caused her to

breathe in the dust. (Id. at 9.) In 2017, Mrs. McDaniel was

diagnosed with lung cancer. (See id. at 5; 21.)

II.    STANDARD OF REVIEW

       Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). This court’s

summary judgment inquiry is whether the evidence “is so one-

                                    - 7 -



      Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 7 of 51
sided that one party must prevail as a matter of law.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The moving

party bears the initial burden of demonstrating “that there is

an absence of evidence to support the nonmoving party’s case.”

Celotex Corp., 477 U.S. at 325. If the “moving party discharges

its burden . . ., the nonmoving party must come forward with

specific facts showing that there is a genuine issue for trial.”

McLean v. Patten Cmtys., Inc., 332 F.3d 714, 718-19 (4th Cir.

2003)(citing Matsushita Elec. Indus. Co., 475 U.S. at 586-87).

Summary judgment should be granted “unless a reasonable jury

could return a verdict in favor of the nonmoving party on the

evidence presented.” Id. at 719 (citing Liberty Lobby, 477 U.S.

at 247–48).

    When considering a motion for summary judgment, courts must

“construe the evidence in the light most favorable to . . . the

non-moving party. [Courts] do not weigh the evidence or make

credibility determinations.” Wilson v. Prince George’s Cnty.,

893 F.3d 213, 218-19 (4th Cir. 2018).

    As a federal court sitting in diversity, this court must

apply the choice-of-law rules of the state in which it sits.

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941).

“In tort actions, North Carolina courts adhere to the rule of

lex loci and apply the substantive laws of the state in which

                                 - 8 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 8 of 51
the injuries were sustained.” Johnson v. Holiday Inn of Am., 895

F. Supp. 97, 98 (M.D.N.C. 1995). Because Plaintiffs’ allege that

the exposure to asbestos products occurred in North Carolina,

this court will apply North Carolina’s substantive law.

III. ANALYSIS

    A.     Motion in Limine to Exclude Charles Ay’s Testimony

    Following the filing of Defendant’s Motion for Summary

Judgment, (Doc. 125), Defendant filed a Motion in Limine to

exclude the testimony Charles Ay, (Doc. 135).

    Mr. Ay’s opinion testimony consists of his declaration,

deposition, and affidavit. (Def.’s Mot. in Lim. Br., Ex. 1,

Declaration of Charles Ay (“Ay Decl.”) (Doc. 136-2); Ex. 2,

Excerpts from the Deposition of Charles Ay (“Ay Dep.”) (Doc.

136-3); and Ex. 3, Affidavit of Charles Ay (“Ay Report”) (Doc.

136-4).)

    In his expert report, Mr. Ay opines that “Mr. McDaniel’s

exposures included exposures to asbestos from the work performed

by Covil Insulation contractors who cut, removed, and repaired

insulating materials in a manner that did not contain the

release of asbestos fibers.” (Ay Report (Doc. 136-4) at 3.)

Mr. Ay also opines that “Mr. McDaniel was also directly exposed

to asbestos-containing insulation during his job which was

originally supplied and installed by Covil Insulating

                                 - 9 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 9 of 51
contractors” and that, “[w]hile insulating exposures throughout

the facility would be fairly routine, Mr. McDaniel was also

[exposed] to large quantities of asbestos fiber during

maintenance shutdowns, which would include exposures to the

insulating materials used on the Westinghouse turbines at the

Belews Creek facility,” for which Covil “installed asbestos-

containing insulation and cloth” and conducted maintenance.

(Id.) Mr. Ay concludes that “[e]ach of these exposures

represents systematic, years-long and repeatedly re-entrained

exposures to asbestos to both Mr. and Mrs. McDaniel in their

family homes.” (Id. at 4.)

    Although Defendant does not dispute the admissibility of

Mr. Ay’s testimony in its opening brief, (see Def.’s Br. (Doc.

127)), Plaintiffs cite Mr. Ay’s testimony in support of their

position that “the insulation that Covil used at Duke’s Belews

Creek facility contained asbestos” and that “Mr. McDaniel was

occupationally exposed primarily to asbestos-containing

insulating material.” (Pls.’ Resp. (Doc. 146) at 14.) In their

reply, Defendant argues that “Mr. Ay’s opinion regarding the

asbestos content of insulation at Belews Creek is speculative

and should be excluded,” citing the arguments raised in their

motion in limine and brief. (Def.’s Reply (Doc. 157) at 5

(citing Docs. 135, 136).)

                                 - 10 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 10 of 51
     Because summary judgment must be determined based on

consideration of “admissible evidence,” Fed. R. Civ. P. 56, this

court will first address Defendant’s motion in limine regarding

Mr. Ay’s testimony before reaching Defendant’s motion for

summary judgment.2

          1.    Legal Standard

     Federal law governs the admissibility of expert testimony. See

Bryte ex rel. Bryte v. Am. Household, Inc., 429 F.3d 469, 476 (4th

Cir. 2005). Federal Rule of Evidence 702 provides:

     A witness who is qualified as an expert by knowledge,
     skill, experience, training, or education may testify
     in the form of an opinion or otherwise if:

     (a) the expert's scientific, technical, or other
     specialized knowledge will help the trier of fact to
     understand the evidence or to determine a fact in
     issue;

     (b) the testimony is based on sufficient facts or
     data;

     (c) the testimony is the product of reliable
     principles and methods; and

     (d) the expert has reliably applied the principles and
     methods to the facts of the case.

     2 Since filing its motion for summary judgment, Defendant
has also filed other motions in limine to exclude evidence and
expert testimony. (See Docs. 137, 192, 195, 199, 201.) However,
unlike Charles Ay’s testimony, the parties do not contest the
admissibility of this evidence in the motion for summary
judgment, (see Def.’s Br. (Doc. 127); Pls.’ Resp. (Doc. 146);
Def.’s Reply (Doc. 157). Thus, this court need not resolve these
motions prior to addressing the motion for summary judgment.


                                 - 11 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 11 of 51
Fed. R. Evid. 702.

    An expert's testimony is admissible under Rule 702 if it

“rests on a reliable foundation and is relevant.” Westberry v.

Gislaved Gummi AB, 178 F.3d 257, 260–61 (4th Cir. 1999) (quoting

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999) (internal

quotation marks omitted)). “The first prong of this inquiry

[under Federal Rule of Evidence 702] necessitates an examination

of whether the reasoning or methodology underlying the expert's

proffered opinion is reliable — that is, whether it is supported

by adequate validation to render it trustworthy. The second

prong of the inquiry requires an analysis of whether the opinion

is relevant to the facts at issue.” Westberry, 178 F.3d at 260

(citations omitted).

    In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

579 (1993), the Supreme Court laid out a list of non-exhaustive

factors that a court may consider in determining whether to

admit an expert opinion as reliable, including (1) “[w]hether a

theory or technique can be (and has been) tested,” (2)

“[w]hether it has been subjected to peer review and

publication,” (3) “[w]hether, in respect to a particular

technique, there is a high known or potential rate of error and

whether there are standards controlling the technique’s


                                 - 12 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 12 of 51
operation,” and (4) “[w]hether the theory or technique enjoys

general acceptance within a relevant scientific community.”

Kumho Tire Co., 526 U.S. at 149-50 (citing Daubert, 509 U.S. at

592-94) (internal quotations, citations, and modifications

omitted). The “gatekeeping” obligation from Daubert applies not

only to “scientific” testimony, but to all expert testimony. Id.

at 138. “The Daubert factors do not constitute a definitive

checklist or test, and the gatekeeping inquiry must be tied to

the particular facts.” Id.

    In its gate-keeping capacity, this court remains conscious

of “two guiding, and sometimes competing, principles.”

Westberry, 178 F.3d at 261.

    On the one hand, the court should be mindful that Rule
    702 was intended to liberalize the introduction of
    relevant expert evidence. And, the court need not
    determine that the expert testimony a litigant seeks
    to offer into evidence is irrefutable or certainly
    correct. As with all other admissible evidence, expert
    testimony is subject to being tested by “[v]igorous
    cross-examination, presentation of contrary evidence,
    and careful instruction on the burden of proof.” On
    the other hand, the court must recognize that due to
    the difficulty of evaluating their testimony, expert
    witnesses have the potential to “be both powerful and
    quite misleading.” And, given the potential
    persuasiveness of expert testimony, proffered evidence
    that has a greater potential to mislead than to
    enlighten should be excluded.

Id. (citations omitted).




                                 - 13 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 13 of 51
          2.    Parties’ Arguments

    First, Defendant argues that Mr. Ay’s testimony should be

excluded because it is based on insufficient facts or data,

(Def.’s Mot. in Lim. Br. (Doc. 136) at 6-8), and because it did

not result from the application of any reliable methodology,

(id. at 8-13). Defendant argues that, at best, “Mr. Ay could

testify only that Mr. McDaniel ‘had the opportunity to be

exposed every day,’” (id. at 7 (citing (Ay Dep. (Doc. 136-3) at

14)), and that “[b]ecause of these limitations, Mr. Ay’s

conclusory opinions . . . that Mr. McDaniel was exposed to

asbestos due to work performed or material supplied by Covil

should be excluded,” (id.).

    Second, Defendant argues that Mr. Ay’s testimony regarding

Mrs. McDaniel’s take-home exposure should be excluded because he

relies on unreliable and speculative methodology to conclude

that Mrs. McDaniel was exposed to asbestos and this asbestos

caused her illness. (Id. at 8-13.) In addition to assuming that

Mr. McDaniel was exposed to asbestos-containing insulation above

the Permissible Exposure Limit (“PEL”), (id. at 11 (citing Ay

Dep. (Doc. 136-3) at 14)), Defendant argues that Mr. Ay cites

anecdotal observations in support of his opinion regarding Mrs.

McDaniel’s take-home exposure, (id. at 12 (citing Ay Report

(Doc. 136-4) at 3-4)), which is not permissible under Daubert.

                                 - 14 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 14 of 51
(Id.) Moreover, Defendant argues that Mr. Ay is not an

industrial hygienist and is not qualified to opine regarding the

nature and quantity of Ms. McDaniel’s alleged take-home

exposures. (Id. at 2.)

    In response, Plaintiffs argue that Defendant’s motion

should be denied because “they do not identify the particular

opinion or testimony sought to be excluded.” (Pls.’ Resp. to

Mot. in Lim. (Doc. 150) at 3.) Plaintiffs also argue that

Defendant’s assertions regarding Mr. Ay’s qualifications are

invalid, because although he is not a certified industrial

hygienist, he has extensive personal experience as an asbestos

insulator and certified asbestos consultant. (Id. at 4.)

Plaintiffs argue that “[s]tate and federal courts across the

country have accepted Ay’s qualifications for the particular

type of opinions he provides and admitted his testimony in

hundreds of asbestos cases, including those involving ‘take

home’ exposure[.]” (Id. at 4-5).

    Finally, Plaintiffs argue that “Ay’s testimony is only

intended to help the jury understand how [Mr. McDaniel’s] work

led to Mrs. McDaniel’s exposures to asbestos.” (Id. at 5.)

Responding to Defendant’s arguments that Mr. Ay’s testimony is

speculative, Plaintiffs argue that Mr. Ay “bases his opinions on

case-specific documents and other evidence pertaining to [Mr.

                                 - 15 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 15 of 51
McDaniel’s] occupational exposures as well as Mrs. McDaniel’s

undisputed testimony about interacting with [Mr. McDaniel] at

home and laundering his clothing.” (Id.) Plaintiffs also argue

that Mr. Ay relies, as is permitted for experts, “on his own

experience and understanding of what types of asbestos products

were used in steam plants during the pertinent times, how

asbestos exposures occur in the field, his own training and

background in asbestos insulation removal, and . . . scientific

literature documenting asbestos fiber release.” (Id.)

          3.    Mr. Ay’s testimony should be excluded

    This court first finds, contrary to Plaintiffs’ assertions,

(id. at 3-4), that Defendant’s motion identifies specific

opinions that it seeks to exclude, namely Mr. Ay’s opinion

Mr. McDaniel was “directly exposed to asbestos-containing

insulation due to work performed and materials supplied by Covil

at Belews Creek,” (Def.’s Mot. in Lim. Br. (Doc. 136) at 2), and

that Mrs. McDaniel’s illness was the result of her take-home

exposure. (Id.) This court also finds that Defendant identifies

specific excerpts of testimony to be excluded throughout its

opening brief. (Id. at 3-13.) Accordingly, this court does not

find that it is unable “to know exactly what evidence [Defendant

is] trying to preclude and the context in which it might be



                                 - 16 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 16 of 51
offered at trial.” (Pls.’ Resp. to Mot. in Lim. (Doc. 150) at

4.)

       This court further finds that Mr. Ay’s testimony should be

excluded because his opinions do not meet the standard for

expert testimony established under Daubert and Federal Rule of

Evidence 702.

                   a.    This court will exclude Mr. Ay’s testimony
                         regarding Mr. McDaniel’s exposure to
                         asbestos for which Defendant was responsible

       This court finds that Mr. Ay’s testimony regarding

Mr. McDaniel’s exposure to asbestos for which Defendant was

responsible should be excluded because it is not based on

sufficient facts or data, see Fed. R. Evid. 702, and instead,

was based on “subjective belief” and “unsupported speculation.”

Daubert, 509 U.S. at 590. See also Oglesby v. Gen. Motors.

Corp., 190 F.3d 244, 250 (4th Cir. 1999) (“A reliable expert

opinion must be based on scientific, technical, or other

specialized knowledge and not on belief or speculation, and

inferences must be derived using scientific or other valid

methods.”).

       First, this court finds that witness testimony does not

serve as a basis for Mr. Ay’s opinion that Mr. McDaniel was

exposed to asbestos for which Defendant was responsible. Mr. Ay

testified that he relied on the testimony of Mr. McDaniel and

                                    - 17 -



      Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 17 of 51
his co-worker, Mr. Tilley, to form his opinion. (Ay Dep. (Doc.

136-3) at 6-7.) Although Mr. Ay says that he has the ability to

recognize asbestos-containing insulation materials, (Ay Decl.

(Doc. 136-2) at 46), Mr. Tilley and Mr. McDaniel’s testimony

indicates that they do not, as neither witness identified any

material with which they worked or were exposed as containing

asbestos. (See Ken McDaniel Dep. (Doc. 146-2) at 10-11, 16-17;

Tilley Dep. (Doc. 146-3) at 8.) Mr. Ay recognized that neither

Mr. McDaniel nor Mr. Tilley testified that they were aware until

the mid-1990s that some asbestos had previously been present in

the Belews Creek plant. (Ay Dep. (Doc. 136-3) at 24-25.)

    This court does not find that their limited description of

the material, in which they described it as white and a dust,

(see, e.g., Ken McDaniel Dep. (Doc. 146-2) at 8; Tilley Dep.

(Doc. 146-3) at 8), provides a sufficient basis for Mr. Ay to

identify this material as asbestos for which Defendant was

responsible. As Mr. Ay acknowledges, non-asbestos material used

in pipe insulation can be white or off-white, (see Ay Decl.

(Doc. 136-2) at 47 (describing calcium silicate, which can be

asbestos or non-asbestos, as well as styrofoam, and fiberglass

as being white or off-white)), and Mr. Ay did not conduct any

evaluation of whether Mr. McDaniel worked with or in proximity

to asbestos insulation, other than being aware that Mr. McDaniel

                                 - 18 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 18 of 51
“worked around a lot of white dusty material, and he took that

dusty material home . . . .” (Ay Dep. (Doc. 136-3) at 42.)

    Although an expert’s experience and training “is useful as

a guide to interpreting . . . facts, . . . it is not a

substitute for them.” Brooke Grp. Ltd. v. Brown & Williamson

Tobacco Corp., 509 U.S. 209, 242 (1993). This court does not

find that Mr. Tilley or Mr. McDaniel’s description of the dust

at Belews Creek provides sufficient facts from which Mr. Ay

could interpret that the insulation contained asbestos, and

Mr. Ay did not provide any additional basis for his opinion.

(See Ay Report (Doc. 136-4) at 2.) For these reasons, this court

does not find that Mr. Tilley or Mr. McDaniel’s testimony

provides a basis for Mr. Ay’s belief that Defendant’s work

exposed Mr. McDaniel in any manner to asbestos or that

Mr. McDaniel was exposed to asbestos-containing products that

Defendant supplied.

    Second, this court finds that Duke Power records regarding

materials used at the plant do not serve as a basis for Mr. Ay’s

opinion Mr. McDaniel was exposed to asbestos-containing products

for which Defendant was responsible. (See Ay Dep. (Doc. 136-3)

at 15.) Mr. Ay never describes any familiarity with Defendant’s

work or products at Belews Creek other than what exists in the

record in this matter. (See Ay Report (Doc. 136-4) at 2.) Mr. Ay

                                 - 19 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 19 of 51
stated that he was aware that asbestos-free calcium aluminate

block insulation and pipe covering had been used at the plant.

(Ay Dep. (Doc. 136-3) at 16-22, 26-27.) He also stated that he

was aware, based on bulk sampling reports from 1985-1990, that

there was asbestos in some, but not all areas of the plant, (id.

at 28-40), and he did not conduct any samples or analysis to

estimate what percentage of the installed insulation contained

asbestos, (id. at 41). He also stated that he had “no personal

knowledge as to where [Defendant] installed the asbestos.” (Id.

at 15.) Indeed, when asked to state why he believed Defendant

installed asbestos-containing insulation, Mr. Ay testified

“[g]iven the fact that Covil was the insulating contractor,

given the fact that you had asbestos sampling that showed it

present, the only thing I’m left with is to assume that Covil

did install asbestos as the plant.” (Id. (emphasis added).) This

direct acknowledgment, as well as Mr. Ay’s other statements,

supports a finding that Mr. Ay’s opinion regarding Defendant’s

role in installing asbestos insulation at the plant was

“unsupported speculation,” Daubert, 509 U.S. at 590, that is not

supported by the Duke Power records. For this reason, this court

does not find that Mr. Ay’s opinion is supported by specific

facts, and thus, is inadmissible under Daubert.



                                 - 20 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 20 of 51
    This court finds that Mr. Ay’s testimony is best summarized

by his own statement that Mr. McDaniel “had the opportunity to

be exposed every day.” (Ay. Dep. (Doc. 136-3) at 14.) The

opportunity to be exposed to asbestos is not the same, however,

as actual exposure to asbestos by a specific contractor.

“Daubert aims to prevent expert speculation,” Bryte, 429 F.3d at

477, and this court’s review of Mr. Ay’s testimony indicates

that Mr. Ay explicitly indicated that his beliefs regarding

Mr. McDaniel’s exposure to asbestos for which Defendant was

responsible were unsupported speculation. For these reasons,

this court finds that this testimony should be excluded.

                b.    This court will exclude Mr. Ay’s testimony
                      regarding Mrs. McDaniel’s take-home exposure

    This court further finds that Mr. Ay’s testimony regarding

Mrs. McDaniel’s take-home exposure should be excluded. This

court finds that Mr. Ay’s take-home theory rests on Mr. McDaniel

having been exposed to asbestos containing products. (Ay Dep.

(Doc. 136-3) at 3.) Yet, this court finds that his belief that

Mr. McDaniel was exposed to asbestos for which Defendant is

responsible is grounded in unsupported speculation. See

discussion supra III.A.2.a. Accordingly, this court finds that

Mr. Ay’s testimony regarding Mrs. McDaniel’s take-home exposure

is unsupported speculation which has a “greater potential to


                                 - 21 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 21 of 51
mislead than to enlighten.” Westberry, 178 F.3d at 261. For this

reason, this court finds that it should be excluded.

    This court will grant Defendant’s motion to exclude

Mr. Ay’s testimony, (Doc. 135), and this court will not consider

Mr. Ay’s testimony when resolving Defendant’s motion for summary

judgment.

    B.      Motion for Summary Judgment

    Plaintiffs’ complaint raises several product liability

claims against Defendant arising out of exposure to asbestos,

including defective design under N.C. Gen. Stat. § 99B-6,

(Compl. (Doc. 1) ¶¶ 48-67); failure to warn under N.C. Gen.

Stat. § 99B-5, (id. ¶¶ 68-71); breach of implied warranty, (id.

¶¶ 72-76); and “gross negligence; willful, wanton, and reckless

conduct,” (id. ¶¶ 77-85). Plaintiffs also allege a claim for

punitive damages. (Id. ¶¶ 91-95.) Plaintiffs’ exposure theory

rests on the premise that Mrs. McDaniel’s alleged injuries

resulted from asbestos dust on Mr. McDaniel’s clothing generated

by insulation work at Belews Creek. (See Pls.’ Resp. (Doc. 146)

at 1-3.)

    Defendant argues that it is entitled to summary judgment as

to all of Plaintiffs’ claims, (Def.’s Br. (Doc. 127) at 22), on

the grounds that Plaintiffs cannot prove that Mr. McDaniel was

exposed to asbestos-containing products attributable to Covil

                                 - 22 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 22 of 51
and that this exposure occurred with sufficient frequency,

regularity, and proximity to Mr. McDaniel, (id. at 11-16);

Defendant did not owe a duty to Mrs. McDaniel, (id. at 16-20);

and that punitive damages are not appropriate. (id. at 20-22).

          1.    Plaintiffs have not created a genuine dispute of
                material fact that Mr. McDaniel was exposed to
                asbestos for which Defendant was responsible

                a.    Legal Standard

     In an action for an asbestos-related tort under North

Carolina law, “[i]t will not be enough for plaintiff simply to

show that various products were shipped to various job sites on

which he worked.” Wilder v. Amatex Corp., 314 N.C. 550, 554, 336

S.E.2d 66, 68 (1985). “To prevail in an asbestos-related

product-liability action under North Carolina law, a plaintiff

must establish that he was ‘actually exposed to the alleged

offending products.’” Whitehead v. Air & Liquid Sys. Corp., No.

1:18CV91, 2020 WL 2523169, at *2 (M.D.N.C. May 18, 2020), appeal

docketed, No. 20-1676 (4th Cir. June 18, 2020) (quoting Wilder,

314 N.C. at 553-54, 336 S.E.2d at 68). See also Finch v. Covil

Corp., 388 F. Supp. 3d 593, 604 (M.D.N.C. 2019), aff’d, 972 F.3d

507 (4th Cir. 2020) (in an action for failure to warn under N.C.

Gen. Stat. § 99B-5, finding that plaintiff had “presented more

than sufficient evidence from which the jury could conclude that

[the defendant] supplied thousands of feet of asbestos-

                                 - 23 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 23 of 51
containing pipe insulation used in constructing the . . .

plant”); Vanhoy v. Am. Int’l Indus., No. 1:18CV90, 2018 WL

5085712, at *1 (M.D.N.C. Oct. 18, 2018) (in an action for

defective design under N.C. Gen. Stat. § 99B-6, finding that the

defendant was among those “that supplied the asbestos-containing

talc . . . used by [the plaintiff]”).

    Consistent with that requirement, the Fourth Circuit has

held that a North Carolina asbestos plaintiff “must present

‘evidence of exposure to a specific product on a regular basis

over some extended period of time in proximity to where the

plaintiff worked.’” Jones v. Owens-Corning Fiberglas Corp., 69

F.3d 712, 716 (4th Cir. 1995) (quoting and applying Lohrmann v.

Pittsburgh Corning Corp., 782 F.2d 1156, 1162-63 (4th Cir.

1986), to a North Carolina case). “[T]he mere proof that the

plaintiff and a certain asbestos product are at the [job site]

at the same time, without more, does not prove exposure to that

product.” Lohrmann, 782 F.2d at 1162.

    This standard is known as the “Lohrmann test” or the

“frequency, regularity, and proximity test,” and “courts have

applied it routinely for many years to evaluate proximate cause

in asbestos cases arising under North Carolina law.” Logan v.

Air Prod. & Chems., Inc., No. 1:12-CV-1353, 2014 WL 5808916, at

*2 (M.D.N.C. Nov. 7, 2014). See, e.g., Haislip v. Owens–Corning

                                 - 24 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 24 of 51
Fiberglas Corp., No. 95-1687, 1996 WL 273686, at *2 (4th Cir.

May 23, 1996) (applying Lohrmann to North Carolina case

involving a plaintiff with mesothelioma); Yates v. Air & Liquid

Sys. Corp., No. 5:12–cv–752–FL, 2014 WL 4923603, at *22–23

(E.D.N.C. Sept.30, 2014) (applying “the Jones/Lohrmann test” to

North Carolina case involving a plaintiff with mesothelioma);

Jandreau v. Alfa Laval USA, Inc., No. 2:09–91859–ER, 2012 WL

2913776, at *1 n.1 (E.D. Pa. May 1, 2012) (applying Lohrmann to

North Carolina case involving a plaintiff with mesothelioma and

predicting that the North Carolina Supreme Court would adopt the

Lohrmann test).

    “[T]o survive summary judgment, Plaintiff must show that

the record contains sufficient facts for a reasonable juror to

conclude that [the plaintiff] was actually exposed to

[defendant]-attributable asbestos as required by Wilder, and

that this exposure occurred with sufficient frequency,

regularity, and proximity to satisfy Lohrmann.” Young v. Am.

Talc Co., No. 1:13CV864, 2018 WL 9801011, at *3 (M.D.N.C. Aug.

3, 2018); see also Starnes v. A.O. Smith Corp., Civil No. 1:12-

CV-360-MR-DLH, 2014 WL 4744782, at *3 (W.D.N.C. Sept. 23, 2014)

(“[T]o avoid summary judgment, plaintiffs must put forth a

showing of admissible evidence that [the plaintiffs] had

frequent, regular, and proximate exposure to an asbestos-

                                 - 25 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 25 of 51
containing product for which . . . [the defendant] is legally

responsible.”).

    “[T]he non-movant must bring forth ‘fact-specific and not

merely speculative’ evidence establishing the cause of her

injury.” Ross v. F.D.I.C., 625 F.3d 808, 817 (4th Cir. 2010)

(quoting Driggers v. Sofamor, S.N.C., 44 F. Supp. 2d 760, 765

(M.D.N.C. 1998)). “[T]he plaintiff must introduce evidence which

affords a reasonable basis for the conclusion that it is more

likely than not that the conduct of the defendant was a

substantial factor in bringing about the result. A mere

possibility of such causation is not enough.” Id. (internal

citations and quotations omitted). This can take the form of

direct evidence which places a plaintiff in contact with an

asbestos-containing product, Jones, 69 F.3d at 717, or

circumstantial evidence that establishes that plaintiff was “in

the same vicinity as witnesses who can identify the products

causing the asbestos dust that all people in that area, not just

the product handlers, inhaled.” Roehling v. Nat’l Gypsum Co.

Gold Bond Bldg. Prods., 786 F.2d 1225, 1228 (4th Cir. 1986).

                b.    Parties’ Arguments

    Defendant argues that summary judgment is appropriate

because there is no evidence that Defendant exposed Mr. or Mrs.

McDaniel to asbestos. (Def.’s Br. (Doc. 127) at 14-16.)

                                 - 26 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 26 of 51
Defendant argues that “[m]ultiple lines of evidence show that a

significant portion of the asbestos insulation in the Belews

creek plant was asbestos-free,” (id. at 15), and that “while

Mr. McDaniel testified to working with or near insulation that

created dusty conditions, he did not testify to working with or

near any insulation that he knew to contain asbestos, or to

being near Covil employees when they were working with asbestos-

containing insulation.” (Id. (citing Doc. 127-16 at 13-14)).

Defendant further argues that, “[a]t best, the evidence shows

that Mr. McDaniel worked in a plant where a portion of the

products supplied by Covil might have contained some asbestos,

but he does not know whether he was exposed to it,” (id.), which

is insufficient to survive summary judgment under the Lohrmann

test, (id. at 15-16).

    In response, Plaintiffs argue that “[t]here is no question”

that Mr. McDaniel was exposed to asbestos because “Mr. McDaniel

and his coworker testified that insulation contractors like

Covil were hired to perform insulation work . . . and Mr.

McDaniel would be working in close proximity.” (Pls.’ Resp.

(Doc. 146) at 23.) Plaintiffs argue that the dust created by the

removal and installation of thermal insulation landed on

Mr. McDaniel’s clothing, causing his wife to be exposed to

“substantial amounts” of asbestos when she cleaned his clothing.

                                 - 27 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 27 of 51
(Id.) Plaintiffs also assert that Defendant “does not deny that

it served as an insulation contractor at Belews Creek,” “experts

have confirmed that Mrs. McDaniel has an asbestos-related

cancer,” and “testimony from Mr. Ay and documents from Duke

Power confirmed that hundreds of thousands of linear feet of

asbestos was removed from the Belews Creek facility --–

insulation that was installed during the time period that Ken

McDaniel worked at the facility.” (Id. at 23-24.)

                c.     Analysis

    This court finds that there is not direct or circumstantial

evidence on the record from which a reasonable jury could

conclude that Mr. McDaniel was exposed with frequency,

regularity, and proximity to asbestos for which Defendant was

legally responsible.

                       i.   Products supplied by Defendant

    Defendant asserts that all calcium silicate materials had

non-asbestos binders and that the calcium silicate materials for

ducts, feedwater heaters, and piping were asbestos-free. (See

Def.’s Br. (Doc. 127) at 15.) Defendant asserts that it did

supply a few asbestos containing products, namely asbestos

finishing cloth, asbestos paper, and asbestos yarn. (Id. at 4-5

(citing Doc. 127-7 at 5-8).) Plaintiffs construe these citations

as Defendants asserting “that the Duke Belews facility was

                                  - 28 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 28 of 51
asbestos free,” which Plaintiffs contest, citing “documents from

Duke Power [that] demonstrate that asbestos-containing

insulation was indeed used in multiple areas of the facility.”

(Pls.’ Resp. (Doc. 146) at 6.)

    Given the parties’ dispute, this court makes the following

findings of fact about the products Defendant supplied and which

contained asbestos.

    First, based on the undisputed evidence and while drawing

all inferences in favor of Plaintiffs, this court finds that the

calcium silicate products that Defendant supplied did not

contain asbestos. In April 1972, Duke Power asked bidders for

the heat insulation portion of the project, which included

Defendant and three other bidders, to provide “an alternate bid

on some of the insulation due to regulations added to the

Occupational Safety and Hazards Act affecting the use of

materials containing asbestos.” (Doc. 127-2 at 2.) After

Defendant and one other bidder notified Duke Power that “calcium

silicate insulation materials with non-asbestos binders [would]

be available for Belews Creek,” (Doc. 127-3 at 2), Duke Power

asked the bidders to quote “asbestos-free calcium silicate

materials for ducts, feedwater heaters and piping where




                                 - 29 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 29 of 51
thermobestos3 was originally specified,” (id.; see also Doc.

127-4 at 2). On August 18, 1972, Defendant wrote to Duke Power

to confirm that Covil would use “Owens Corning Asbestos Free

Calcium Silicate Pipe Covering and Block for the ducts, feed

water heaters, and piping where Thermobestos was originally

specified, without any increase in price to the owner except

normal yearly factory increases.” (Doc. 127-5 at 2.)

     On December 28, 1972, Duke Power’s agent, Mill-Power Supply

Co., issued a purchase order to Defendant to provide labor and

insulation materials to be furnished in accordance with Duke

Power’s specification BCS-1206.10 for heat insulation, with

certain stated exceptions, including that “ALL CALCIUM SILICATE

MATERIALS ARE TO HAVE NON-ASBESTOS BINDERS.” (Def.’s Br. (Doc.

127) at 4; (Doc. 127-22) at 2.) The purchase order stated that

work would start on approximately February 1, 1973, (Doc. 127-22

at 3), and it did not require the use of non-asbestos products

other than for calcium silicate materials, (see id. at 2-4). On

May 29, 1973, Duke Power’s agent forwarded to Defendant an

addendum and revision to the specification BCS-1206.10 for heat



     3 Defendant asserts that “Thermobestos was an asbestos-
containing calcium aluminate pipe covering and block insulation
product manufactured at the time by Johns-Manville Corporation.”
(Def.’s Br. (Doc. 127) at 4 n.1.) Plaintiffs do not contest this
assertion. (See Pls.’ Resp. (Doc. 146).)

                                 - 30 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 30 of 51
insulation that restricted the use of asbestos-containing

materials by replacing all references to “Thermobestos” with

“calcium silicate,” (Doc. 127-6 at 3, 5), and references to

“asbestos cement” with “insulating cement,” (id. at 3).

Consistent with Duke Power’s requirement that all calcium

silicate materials be asbestos-free, (see Doc. 127-22 at 2), in

the bill of materials that Defendant submitted in July 1973 for

the turbines and boiler feed pumps, the calcium silicate pipe

coverings and block insulation were not listed as including

asbestos. (Doc. 127-7 at 5-8.) On August 14, 1973, Duke Power

recommended that Westinghouse accept Defendant’s bid and award

it the contract to supply insulation for the turbines and boiler

feed pumps, (Doc. 127-11 at 2), which Westinghouse did on

August 27, 1973, (Doc. 127-12 at 2). Plaintiffs have not come

forward with evidence sufficient to suggest a genuine dispute of

material fact as to these findings. (See Pls.’ Resp. (Doc.

146).)

    Second, this court finds, as Defendant argues, (see Def.’s

Reply (Doc. 157) at 3), that Defendant did supply certain

asbestos containing products, namely asbestos finishing cloth,

asbestos paper, and asbestos yarn, (Doc. 127-7 at 5-8). In

Defendant’s July 16, 1973 bid to Westinghouse, Covil indicated

that the cloth, yarn, and paper listed in the bid included

                                 - 31 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 31 of 51
asbestos. (Id.) The bid also included a bill of materials that

Covil intended to use in certain areas of the turbines and

boiler feed pumps to fulfill the bid. (Id. at 5-8.) This bid was

accepted by Duke Power and Westinghouse. (Doc. 127-11 at 2; Doc.

127-12 at 2.)

    This court does not find that Plaintiffs’ assertion that

“documents from Duke Power demonstrate that asbestos-containing

insulation was indeed used in multiple areas of the facility,”

(Pls.’ Resp. (Doc. 146) at 6), undermines these findings. For

example, according to the 1987 asbestos remediation report cited

of Belews Creek cited by Plaintiffs, “[m]ost weld area samples

were negative for asbestos.” (Doc. 127-15 at 24.) According to

this court’s count, 65 of the 81 steam pipe samples documented

in the report tested negative for asbestos. (See id. at 27-29.)

In addition, although the report called for insulation to be

removed, the report indicates that there were areas in which

“the actual insulation material” tested negative, and that it

was the cloth wrapping which contained asbestos. (Id. at 24.)

This court finds that the report’s analysis regarding the source

and content of the asbestos materials, (id.), are consistent

with the contracts supplied by Defendant, which called for

asbestos-free calcium silicate pipe coverings and insulation,

(Doc. 127-5 at 2), and with Defendant’s assertion that it

                                 - 32 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 32 of 51
supplied asbestos cloth, (Doc. 127-7 at 4-8), as Duke Power did

not require it to be asbestos-free, (see Doc. 127-22 at 2-4).

    Similarly, Plaintiffs’ arguments that the “turbines’

crossover piping was asbestos containing,” (Pls.’ Resp. (Doc.

146) at 6), do not undermine this court’s findings. Plaintiffs

cite remediation reports from 1989 and 1990 for this

proposition. (Id. (citing Doc. 146-15; Doc. 146-25).) However,

the 1989 remediation report states only that workers would

“remove insulation on [the] main steam turbine,” and does not

specify the material that was the source of the asbestos. (Doc.

146-25 at 3-5). Contrary to Plaintiffs’ assertions, the report

also does not indicate that the asbestos was located on the

crossover piping. (Id.) In the absence of this information, this

court does not find that Plaintiffs have created a genuine

dispute of material fact as to whether the calcium silicate

insulation on the crossover piping contained asbestos.

    Moreover, although the 1990 report states that remediation

work would be conducted at the “turbin[e] crossover &

precipitator hot roof,” (Doc. 146-15 at 4), and that “calcium

silicate block, transite board & asbestos cloth,” would be

removed, (id.), this court finds that a reasonable jury could

conclude from the report’s express language that only the cloth

contained asbestos. Moreover, this finding would be consistent

                                 - 33 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 33 of 51
with Westinghouse’s specifications for the crossover piping,

which specified non-asbestos calcium silicate, but permitted

asbestos cloth. (Doc. 127-7 at 8.) For these reasons, this court

does not find that Plaintiffs have created a genuine dispute of

material fact as to whether the calcium silicate insulation on

the crossover piping contained asbestos.

                      ii.   Plaintiffs have not met their burden of
                            showing that Mr. McDaniel’s exposure,
                            to Defendant’s products was sufficient
                            under the Lohrmann test.

    This court does not find direct or circumstantial evidence

that Mr. McDaniel was exposed to asbestos-containing products

supplied by Defendant with the frequency, regularity, and

proximity required by the Lohrmann test.

    Although Plaintiffs argue that there are “genuine issues of

material fact regarding exposure and causation,” (Pls.’ Resp.

(Doc. 146) at 22), Plaintiffs do not offer direct evidence that

Mr. McDaniel was exposed to asbestos-containing products for

which Defendant is legally responsible, (see id. at 22-24).

Neither Mr. McDaniel nor Mr. Tilley were aware until the late

1980s or early 1990s that there was asbestos in the plant. (See

Ken McDaniel Dep. (Doc. 146-2) at 10-11, 17; Tilley Dep. (Doc.

146-3) at 8.) Mr. McDaniel testified that he did not know

whether any of the insulation at the plant to which he was


                                 - 34 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 34 of 51
exposed had asbestos in it. (Ken McDaniel Dep. (Doc. 146-2) at

16.)

       Instead, Plaintiffs present circumstantial evidence of

exposure to indicate what products Mr. McDaniel may have been

exposed to and with what frequency, regularity, and proximity.

(See Pls.’ Resp. (Doc. 146) at 5-8).

                           (a)   Testimony of Mr. McDaniel and
                                 Mr. Tilley

       Plaintiffs present testimony from Mr. McDaniel and

Mr. Tilley as circumstantial evidence that Mr. McDaniel was

exposed to “asbestos insulation” for which Defendant was legally

responsible. (id.). Although witness testimony may serve as

circumstantial evidence that a plaintiff was “in the same

vicinity as witnesses who can identify the products causing the

asbestos dust that all people in that area, not just the product

handlers, inhaled,” Roehling, 786 F.2d at 1228, a reasonable

jury could not conclude, on the basis of the testimony cited by

Plaintiffs that Mr. McDaniel was exposed to asbestos with the

frequency, regularity, and proximity required by Lohrmann.

       First, Plaintiffs analogize the evidence in this matter to

that in Jones v. Owens-Corning Fiberglas Corp., (Pls.’ Resp.

(Doc. 146) at 22-23), a Fourth Circuit decision in which the

court held that the plaintiff had “presented direct testimonial


                                 - 35 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 35 of 51
evidence which specifically place[s] [witnesses] in contact with

[the plaintiff] on a regular basis for approximately 20 years”

in an area where there were specific asbestos-containing

products. Jones, 69 F.3d at 717, n.3. Plaintiffs argue that

“Mr. McDaniel and his coworker testified that insulation

contractors like Covil were hired to perform insulation work at

Belews Creek and Mr. McDaniel would be working in close

proximity.” (Pls.’ Resp. (Doc. 146) at 23).

    This court finds that the evidence in the instant matter is

distinguishable from that in Jones. This court agrees with

Plaintiffs that Mr. McDaniel “recalled seeing [Defendant’s]

contractors remove insulation ‘around 20 feet’ from him.” (Pls.’

Resp. (Doc. 146) at 5 (citing Ken McDaniel Dep. (Doc. 146-2) at

7-8.), but unlike the witnesses in Jones, this court finds that

neither Mr. McDaniel nor Mr. Tilley testified that they were

aware that the insulation that the contractors removed contained

asbestos or identified a specific product that was used, (see

Ken McDaniel Dep. (Doc. 146-2) at 10-11, 16-17; Tilley Dep.

(Doc. 146-3) at 8). Mr. Tilley stated that it is not possible to

determine whether any insulating material contains asbestos by

sight. (Tilley Dep. (Doc. 146-3) at 15-16.) Plaintiffs do not

offer any additional evidence as to whether the insulation

contained asbestos, other than citing to Mr. McDaniel’s

                                 - 36 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 36 of 51
testimony, (see Pls.’ Resp. (Doc. 146) at 5-6), and Mr. McDaniel

merely described the contractors’ work as creating “dust,”

without specifying if it contained asbestos, (Ken McDaniel Dep.

(Doc. 146-2) at 7-8). For this reason, this court finds that a

reasonable jury could not conclude, based on their testimony

that Defendant’s employees caused Mr. McDaniel to have

“frequent, regular, and proximate exposure to an asbestos-

containing product for which [the defendant] is legally

responsible,” Starnes, 2014 WL 4744782, at *3.

    Second, Plaintiffs cite Mr. McDaniel’s testimony for the

proposition that he would “beat asbestos insulation from piping

with a valve wrench to locate steam leaks,” (Pls.’ Resp. (Doc.

146) at 4 (citing Ken McDaniel Dep. (Doc. 146-2) at 6)), but the

only evidence on the record available to this court is that

Defendant provided asbestos-free calcium silicate insulation for

piping, (see discussion supra Section III.B.3.c.1 ). Thus, a

reasonable jury could not conclude that the insulation was the

source of the asbestos.

    To the extent that the 1987 asbestos remediation report

demonstrates that some pipes may have been covered in asbestos

cloth, (see Doc. 127-15 at 24), which this court finds that

Defendant supplied to Belews Creek, (Doc. 127-7 at 5-8),

Mr. McDaniel’s testimony does not establish how often he removed

                                 - 37 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 37 of 51
insulation from the pipes, (Ken McDaniel Dep. (Doc. 146-2) at

6). Moreover, his testimony does not establish where in the

plant he was when he beat the insulation with a wrench pipe,

(id.), so it is not possible for a reasonable jury to discern

whether this is the same area where remediation was performed in

1987 due to the limited presence of asbestos, (see Doc. 127-15

at 24). For this reason, a reasonable jury could not find that

the presence of asbestos cloth on some steam pipes demonstrates

that Mr. McDaniel had frequent, regular, and proximate exposure

to an asbestos-containing product for which Defendant was

legally responsible.

    Third, Plaintiffs reference Mr. McDaniel and Mr. Tilley’s

testimony that they removed insulation from Westinghouse

turbines as circumstantial evidence of exposure to asbestos

insulation. (Pls.’ Resp. (Doc. 146) at 4 (citing Ken McDaniel

Dep. (Doc. 146-2) at 9-10; Tilley Dep. (Doc. 146-3) at 5).)

However, Mr. McDaniel’s testimony is that this insulation

consisted of blankets encased in a flexible steel mesh, (Ken

McDaniel Dep. (Doc. 146-2) at 19-20, 27), and Plaintiffs do not

present additional evidence to support the assertion that this

insulation product contained asbestos, (see Pls.’ Resp. (Doc.

146) at 4). Moreover, neither Plaintiffs nor Defendant have

presented evidence that Defendant supplied blanket-type

                                 - 38 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 38 of 51
insulation, as described by Mr. McDaniel. (See id.; Def.’s Br.

(Doc. 127) at 3-5).)

    For these reasons, this court does not find that

Plaintiffs’ citation to Mr. Tilley and Mr. McDaniel’s testimony

establishes that Mr. McDaniel was exposed to asbestos-containing

products for which Defendant was responsible with the frequency,

regularity, and proximity required by the Lohrmann test.

                           (b)   Asbestos Abatement Records

    Plaintiffs also refer to asbestos abatement records as

evidence that there were asbestos-containing materials at the

Belews Creek Plant. (Pls.’ Resp. (Doc. 146) at 6-7.) This court

does not find that a reasonable jury could conclude, on the

basis of these records, that Mr. McDaniel was exposed to

asbestos with the frequency, regularity, and proximity required

by the Lohrmann test as a result of Defendant’s actions.

    First, this court does not find that Plaintiffs’ citation

of the 1987 asbestos remediation report establishes that

Mr. McDaniel was exposed to asbestos. Although the report

indicates that asbestos cloth was found covering steam pipes,

requiring the removal of 750 to 800 feet of pipe, (Doc. 127-15

at 24), the majority of the steam pipe sites tested did not

contain asbestos. (Id.) Moreover, as this court has found, a

reasonable jury could not conclude based on Mr. McDaniel’s

                                 - 39 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 39 of 51
testimony that he worked in the section of the plant where this

asbestos was located. (See discussion supra III.B.3.c.ii.(a).)

For these reasons, a reasonable jury could not find that the

presence of asbestos cloth on some steam pipes in 1987

demonstrates that Mr. McDaniel had frequent, regular, and

proximate exposure to an asbestos-containing product for which

Defendant was legally responsible.

    Second, this court does not find that Plaintiffs’ citation

of the 1989 report, (Pls.’ Resp. (Doc. 146) at 6), demonstrates

that Mr. McDaniel was exposed to asbestos insulation from the

main steam turbine. The report indicates that 200 linear feet of

pipe and 4,278 square feet of insulation would be removed from a

main steam turbine. (Doc. 146-25 at 2-5.) However, Plaintiffs do

not provide evidence that Mr. McDaniel worked in the area where

this turbine was located. (Pls.’ Resp. (Doc. 146) at 6.) In the

absence of this evidence, Plaintiffs’ assertion that

Mr. McDaniel was exposed to asbestos for which Defendant was

responsible is “merely speculative.” Ross, 625 F.3d at 817.

    Third, Plaintiffs cite a record from 1990, (Pls.’ Resp.

(Doc. 146) at 6), which indicates 18,000 square feet of “calcium

silicate block, transite board & asbestos cloth” would be

removed from a turbine crossover and precipitator hot roof.

(Doc. 146-15 at 4.) Mr. McDaniel testified that he did not

                                 - 40 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 40 of 51
remove insulation from crossover piping. (Ken McDaniel Dep.

(Doc. 146-2) at 28.) Thus, a reasonable jury could not conclude,

based on Mr. McDaniel’s testimony, that he was in proximity to

the asbestos cloth on the crossover piping.

    “[T]he mere proof that the plaintiff and a certain asbestos

product are at the [same location] at the same time, without

more, does not prove exposure to that product.” Lohrmann, 782

F.2d at 1162. Although the parties have presented evidence which

indicates that there was asbestos at Belews Creek, Plaintiffs

have not presented “evidence of exposure to a specific product

on a regular basis over some extended period of time in

proximate to where the plaintiff actually worked.” Lohrmann, 782

F.2d at 1162-63. For this reason, this court does not find that

Plaintiffs have created a genuine dispute of material fact that

Mr. McDaniel was exposed to asbestos for which Defendant was

legally responsible.

    Because Plaintiffs’ exposure theory hinges on the premise

that Mrs. McDaniel was exposed to asbestos through her husband’s

clothing, (See Pls.’ Resp. (Doc. 146) at 1-3), and this court

finds that Plaintiffs have not presented “specific facts” which

would show that there is a “genuine issue for trial” regarding

Mr. McDaniel’s exposure to asbestos for which Defendant is

legally responsible. See McLean, 332 F.3d at 718-19 (citing

                                 - 41 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 41 of 51
Matsushita Elec. Indus. Co., 475 U.S. at 586-87), this court

finds that summary judgment is appropriate as to all claims.

Accordingly, this court will grant Defendant’s motion for

summary judgment.

          2.    Defendant did not owe a duty to Mrs. McDaniel

    Although this court has found that summary judgment is

appropriate because Plaintiffs have not presented evidence which

shows that there is a genuine issue for trial regarding

Mr. McDaniel’s exposure to asbestos, see discussion supra

Section III.B.1, this court also finds, in the alternative, that

summary judgment is appropriate because Defendant did not owe a

legal duty to Mrs. McDaniel.

    Proof of a legal duty is an essential element of both

product liability and negligence claims under North Carolina

law. See, e.g., Stegall v. Catawba Oil Co. of N.C., 260 N.C.

459, 464, 133 S.E.2d 138, 142 (1963); Crews v. W.A. Brown & Son,

Inc., 106 N.C. App. 324, 329, 416 S.E.2d 924, 928 (1992); N.C.

Gen. Stat. § 99B-5; N.C. Gen. Stat. § 99B-6. The parties argue,

and this court agrees, that North Carolina state courts have not

directly addressed whether manufacturers, suppliers, and

distributors of asbestos-containing products owe a duty of care

to the spouse or family member of a non-employee who is injured



                                 - 42 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 42 of 51
as a result of asbestos, as in this matter. (See Def.’s Br.

(Doc. 127) at 17; Pls.’ Resp. (Doc. 146) at 24.)

    As a federal court sitting in diversity jurisdiction, this

court is bound to apply the jurisprudence of North Carolina’s

highest court. See Private Mortg. Inv. Servs., Inc. v. Hotel &

Club Assocs., Inc., 296 F.3d 308, 312 (4th Cir. 2002). “But in a

situation where the [North] Carolina Supreme court has spoken

neither directly nor indirectly on the particular issue before

us, we are called upon to predict how that court would rule if

presented with the issue.” Id. This court may rely on

intermediate appellate court decisions to “constitute the next

best indicia of what state law is, although such decisions may

be disregarded if [this] court is convinced by other persuasive

data that the highest court of the state would decide

otherwise,” including by relying on “restatements of the law,

treatises, and well considered dicta.” Id. (internal citations

and quotations omitted). This court may also look to “the

practices of other states in predicting how the [North Carolina]

Supreme Court would rule.” Wade v. Danek Med., Inc., 182 F.3d

281, 286 (4th Cir. 1999). At the same time, federal courts

applying state laws should not create or expand a state’s common

law or public policy. See Time Warner Entm't–Advance/Newhouse



                                 - 43 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 43 of 51
P'ship v. Carteret–Craven Elec. Membership Corp., 506 F.3d 304,

314–15 (4th Cir. 2007).

    Defendant argues that this court should not find that

Defendant owed a duty of care to Plaintiffs, as “[a]llowing

Plaintiffs’ claims to proceed would . . . expand North Carolina

law.” (Def.’s Br. (Doc. 127) at 17.) Moreover, Defendant argues

that other courts “have declined to find that employers owe

their employees’ family members duties to prevent asbestos from

entering the employee’s home,” and that, “[i]f the connection in

those cases is too tenuous to support a duty, then the

connection in this case – which is even more attenuated because

Mr. McDaniel never worked for Covil – cannot support liability,

either.” (Id. at 18.)

    Plaintiffs argue that this court “should find that Covil

owed a duty to warn Mrs. McDaniel because her asbestos exposure

should have been foreseen by Covil, and other policy

considerations support finding that a duty was owed.” (Pls.’

Resp. (Doc. 146) at 24.) Plaintiffs argue that North Carolina

law imposes a “common law duty of ordinary care” to “foreseeable

victims of their negligence.” (Id. (citing Stein v. Asheville

City Bd. of Educ., 360 N.C. 321, 328, 626 S.E.2d 263, 267

(2006).) Acknowledging that “the majority of North Carolina’s

cases assessing the duty owed to third parties are decided in

                                 - 44 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 44 of 51
the context of premises liability disputes and cases involving

criminal actions of third parties,” (id. at 25), Plaintiffs

assert that foreseeability analysis is also appropriate for duty

to warn matters, such as this, (id. at 25-26), because “[t]he

duty that Covil owed to third parties, such as Mrs. McDaniel

. . . , is identical to the duty that Covil would have owed to

its own employees,” (id. at 26). Finally, Plaintiffs argue that

“[o]ther courts have found that a duty is owed when it is

reasonably foreseeable to employers that family members are at

risk of asbestos exposures and asbestos-related diseases.” (Id.

at 27.)

    This court disagrees, finding that it would be an

impermissible expansion of North Carolina law if this court were

to find that Defendant owed Mrs. McDaniel a legal duty.

    This court finds that foreseeability is not the correct

analysis to determine whether, under North Carolina law,

Defendant owed Mrs. McDaniel a legal duty. Contrary to

Plaintiffs’ assertions, North Carolina does not recognize a

common law duty “whenever ‘injury to the plaintiff was

foreseeable and avoidable through due care.’” (id. at 25 (citing

Stein, 360 N.C. at 328, 626 S.E.2d at 267. The full quote from

Stein is that “[n]o legal duty exists unless the injury to the

plaintiff was foreseeable and avoidable through due care.”

                                 - 45 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 45 of 51
Stein, 360 N.C. at 328, 626 S.E.2d at 267 (emphasis added).

Adding the words “no legal duty exists unless” changes the

inquiry from one where a foreseeable and avoidable injury is

sufficient to create a legal duty, to one where a foreseeable

and avoidable injury is merely a necessary condition for there

to be a legal duty.

    Stated in other terms, the full quote from Stein indicates

that foreseeability does not define whether a duty exists, but

rather, it determines the scope of the duty after a duty has

already been found to exist. See Copeland v. Amward Homes of

N.C., Inc., 269 N.C. App. 143, 144, 837 S.E.2d 903, 905 (2020)

(citing Chaffin v. Brame, 233 N.C. 377, 380, 64 S.E.2d 276, 279

(1951)) (holding that, under North Carolina law, defendants have

“no duty to imagine all of the harms that might be caused by

other people’s negligence and then to take precautionary steps

to avoid those harms”); Sutton v. Duke, 277 N.C. 94, 108, 176

S.E.2d 161, 169 (1970) (holding that “it is inconceivable that

any defendant should be held liable to infinity for all the

consequences which flow from his act,” and that “some boundary

must be set” (internal quotations omitted)).

    Rather than relying on foreseeability, North Carolina

courts find that “[t]he duty owed by a defendant to a plaintiff

is determined by the relationship subsisting between them.”

                                 - 46 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 46 of 51
Durkee v. C.H. Robinson Worldwide, Inc., 765 F. Supp. 2d 742,

748 (W.D.N.C. 2011) (citing Kientz v. Carlton, 245 N.C. 236,

240, 96 S.E.2d 14, 17 (1957)); see also Pinnix v. Toomey, 242

N.C. 358, 87 S.E.2d 893, 897 (1955) (“Actionable negligence

presupposes the existence of a legal relationship between

parties by which the injured party is owed a duty by the other,

and such duty must be imposed by law.”).

    As it relates to third-party harms, specifically, North

Carolina courts have held that “[t]he general rule is that there

is no duty to protect others against harm from third persons,”

King v. Durham Cnty. Mental Health Developmental Disabilities

and Substance Abuse Auth., 113 N.C. App. 341, 345, 439 S.E.2d

771, 774 (1994) (citing Braswell v. Braswell, 330 N.C. 363, 370-

71, 410 S.E.2d 897, 901 (1991) (internal quotations omitted)),

unless “a special relationship exists between parties.” Id.

(citing Braswell, 330 N.C. at 370-71, 410 S.E.2d at 902).

Examples of special relationships under North Carolina law

include parent-child, master-servant, landowner-licensee,

custodian-prisoner, and institution-involuntarily committed

mental patient. Id.

    The North Carolina Supreme Court has held that a hallmark

of a special relationship is whether one party exercises control

over the other. See, e.g., Stein, 360 N.C. at 329, 626 S.E.2d at

                                 - 47 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 47 of 51
268 (holding that school officials did not have control over

students who injured other students after exiting school bus);

Moore v. Crumpton, 306 N.C. 618, 623, 295 S.E.2d 436, 440 (1982)

(holding that “the parent of an unemancipated child may be held

liable in damages for failing to exercise reasonable control

over the child’s behavior if the parent had the ability and the

opportunity to control the child and knew or should have known

of the necessity for exercising such control”) (emphasis added).

    To find that Defendant owed Mrs. McDaniel a duty of care,

this court must find that there was a special relationship

between Mrs. McDaniel and Defendant. This court finds, however,

that this finding would be inconsistent with the public policy

principles the North Carolina Supreme Court has expressed,

including the emphasis on whether the Defendant could control

the third-party.

    This court finds that Plaintiffs’ arguments regarding

whether Defendant owed a duty to Mrs. McDaniel underscore that

Defendant had no control over Mrs. McDaniel. Plaintiffs argue

that Defendant “took no effective precautions,” (Pls.’ Resp.

(Doc. 146) at 3), to “protect family members of workers exposed

[to] workplace toxins,” (id. at 2), which Plaintiffs describe,

without citation, as “the provision of separate work clothing

that is laundered on the work premises, separate lockers for

                                 - 48 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 48 of 51
workers’ street clothing, and showers for exposed workers.” (Id.

at 2-3.) Plaintiffs also cite Occupational Safety and Health

Administration standards that employers must implement to

protect their workers from asbestos to avoid take-home exposure.

(Id. at 19.) Yet, Plaintiffs have not provided evidence that

Defendant had either supervisory authority over Mr. McDaniel or

that Defendant could have implemented these safety practices at

the Belews Creek facility. In the absence of this type of

control, this court finds that it would be improper under North

Carolina law to find that Defendant and Mrs. McDaniel had a

special relationship that would give rise to a legal duty. See,

e.g., Stein, 360 N.C. at 329, 626 S.E.2d at 268; Moore, 306 N.C.

at 623, 295 S.E.2d at 440.

    This court also finds persuasive the authorities cited by

Defendant that other courts have rejected the premise that an

employer owes a duty of care to prevent take-home exposure to

employees’ family members. (See Def.’s Br. (Doc. 127) at 18-20

(citing Gillen v. Boeing Co., 40 F. Supp. 3d 534, 539 (E.D. Pa

2014); Quiroz v. ALCOA Inc., 243 Ariz. 560, 567, 416 P.3d 824,

831 (2018); Palmer v. 999 Quebec, Inc., 874 N.W.2d 303, 309-10

(N.D. 2016); Van Fossen v. MidAmerican Energy Co., 777 N.W.2d

689, 693 (Iowa 2009); In re Certified Question from Fourteenth

Dist. Ct. of Appeals of Texas, 479 Mich. 498, 525–26, 740 N.W.2d

                                 - 49 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 49 of 51
206, 222 (2007); CSX Transp., Inc. v. Williams, 278 Ga. 888,

889-91, 608 S.E.2d 208, 209-10 (2005); In re New York City

Asbestos Litig., 5 N.Y.3d 486, 493, 840 N.E.2d 115, 119 (2005).)

This court finds that these courts’ analyses align with North

Carolina’s tort law, which finds that a defendant’s liability is

limited by both foreseeability and a special relationship. See

Sutton, 277 N.C. at 108, 176 S.E.2d at 170; Stein, 360 N.C. at

329, 626 S.E.2d at 268.

    This court further finds that although Plaintiffs have

presented authorities in which courts have found that employers

have a duty to warn spouses of the risks of take-home exposures,

(Pls.’ Resp. (Doc. 146) at 27-32), Plaintiffs have not presented

evidence that these courts would extend the logic a step

further, to impose a duty on a contractor to the spouse of a

non-employee. Thus, to the extent that this court may consider

“practices of other states in predicting how the [North

Carolina] Supreme Court would rule,” Wade, 182 F.3d at 286,

these authorities do not provide a basis for arguing that the

North Carolina Supreme Court would consider there to be a

special relationship between Mrs. McDaniel and Defendant.

    Instead, this court finds that the North Carolina Supreme

Court would not find that a duty exists between a contractor and

a non-employee’s spouse, because that would impose a duty where

                                 - 50 -



   Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 50 of 51
the contractor does not have control over the non-employee’s

spouse. See Stein, 360 N.C. at 329, 626 S.E.2d at 268; Moore,

306 N.C. at 623, 295 S.E.2d at 440. In the absence of a legal

duty, this court will grant summary judgment as to all claims.

IV.    CONCLUSION

       For the reasons set forth above,

       IT IS THEREFORE ORDERED that the Motion for Summary

Judgment filed by Defendant Covil Corporation, (Doc. 125), is

GRANTED as to all claims.

       IT IS FURTHER ORDERED that Defendant Covil Corporation’s

Motion in Limine to Exclude Expert Opinion Testimony of Charles

Ay, (Doc. 135), is GRANTED.

       IT IS FURTHER ORDERED that Plaintiffs’ motions in limine,

(Docs. 187, 188, and 203), and Defendant Covil Corporation’s

remaining motions, (Docs. 137, 192, 195, 199, and 201), are

DENIED AS MOOT.

       IT IS FURTHER ORDERED that this case is DISMISSED.

       A judgment reflecting this Memorandum Opinion and Order

will be entered contemporaneously herewith.

       This the 23rd day of March, 2021.




                                    __________________________________
                                       United States District Judge


                                    - 51 -



      Case 1:19-cv-00359-WO-JEP Document 242 Filed 03/23/21 Page 51 of 51
